Case 9:19-cr-80030-WPD Document 433 Entered on FLSD Docket 05/27/2021 Page 1 of 4




                               UNITED STATES DISTRICT COURT

                               SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA                             CASE NO.: 19-CR-80030 (WPD)




  PHILLIP BRAUN, et al.,

  Defendants.

  ___________________________________/
              JOINT MOTION FOR STATUS CONFERENCE BY “ZOOM”
           TO DISCUSS ANTICIPATED TRIAL LOGISTICS AND LOCATION

         Comes now the defendants James Boccuzzi, Phillip Braun, Aaron Singerman, David

  Winsauer, Anthony Ventrella, Blackstone Labs, LLC, and Ventech Labs, LLC, jointly with

  counsel for the United States of America, and hereby jointly move the Court to schedule a Status

  Conference via “Zoom” or other remote technology to discuss the trial’s anticipated logistics and

  location, and such other matters as might be of assistance to the Court:


         1. No previous motion seeking this relief has been filed.

         2. All parties are aware of the many difficulties encountered by the Court in resuming

             jury trials in criminal and civil cases in view of the issues created by the pandemic.

         3. Counsel simply desire to clarify exactly which courthouse this Court will be using for

             trial of this case so they can make orderly preparation and planning for their personal

             logistics and lodging.

         4. The trial date is rapidly approaching and booking lodging for those requiring it and

             witnesses for all parties is becoming more expensive and problematic with the
Case 9:19-cr-80030-WPD Document 433 Entered on FLSD Docket 05/27/2021 Page 2 of 4




            increased demand that the weather in south Florida provides to many from colder

            climates as late fall and winter approach.


         WHEREFORE, for the foregoing reasons, the parties jointly and respectfully request that

  this Court enter an order setting a Status Conference by “Zoom” or other remote technology


  Dated: May 27, 2021
                                                            Respectfully submitted,

                                                             /s/ Robert Buonauro
                                                            ROBERT J. BUONUARO, B.C.S.
                                                            435 Canal Street, Suite 208
                                                            New Smyrna Beach, FL 32168
                                                            Tel: 407-841-1940
                                                            Fax: 407-649-1936
                                                            Florida Bar No. 150756
                                                            robert@buonauro.com
                                                            Counsel for David Winsauer

                                                            /s/ Benedict P. Kuehne
                                                            BENEDICT P. KUEHNE
                                                            Florida Bar No. 233293
                                                            KUEHNE DAVIS LAW, P.A.
                                                            100 S.E. 2nd St., Suite 3105
                                                            Miami, FL 33131-2154
                                                            Tel: 305-789-5989
                                                            Fax: 305-789-5987
                                                            ben.kuehne@kuehnelaw.com
                                                            efiling@kuehnelaw.com
                                                            Counsel for Phillip Braun

                                                            /s/ Michael T. Davis
                                                            MICHAEL T. DAVIS
                                                            Florida Bar No.: 63374
                                                            KUEHNE DAVIS LAW, P.A.
                                                            100 S.E. 2nd St., Suite 3105
                                                            Miami, FL 33131-2154
                                                            Tel: 305-789-5989
                                                            Fax: 305-789-5987
                                                            mdavis@kuehnelaw.com
                                                            efiling@kuehnelaw.com
                                                            Counsel for Blackstone Labs, LLC
Case 9:19-cr-80030-WPD Document 433 Entered on FLSD Docket 05/27/2021 Page 3 of 4




                                                 /s/ Susan Dmitrovsky
                                                 SUSAN DMITROVSKY
                                                 Florida Bar No. 73296
                                                 KUEHNE DAVIS LAW, P.A.
                                                 100 S.E. 2nd St., Suite 3105
                                                 Miami, FL 33131-2154
                                                 Tel: 305-789-5989
                                                 Fax: 305-789-5987
                                                 susand@kuehnelaw.com
                                                 Counsel for Blackstone Labs, LLC

                                                                                        /
                                                 /s/ Richard G. Lubin
                                                 RICHARD G. LUBIN, P.A.
                                                 707 North Flagler Drive
                                                 West Palm Beach, FL 33401
                                                 Telephone: 561-655-2040
                                                 Facsimile: 561-655-2182
                                                 Email: rich@lubinlaw.com
                                                 Counsel for Aaron Singerman
                                                 RICHARD G. LUBIN
                                                 Fla. Bar No. 182249

                                                 /s/ Amy Morse
                                                 AMY MORSE, ESQ.
                                                 Morse & Morse, LLC
                                                 Of Counsel to Richard G. Lubin, P.A.
                                                 707 North Flagler Drive
                                                 West Palm Beach, FL 33401
                                                 T: (561) 651-4145;
                                                 F: (561) 655-2182
                                                 Email: amy@morselegal.com
                                                 FL Bar No.: 0388475
                                                 Counsel for Aaron Singerman


                                                 /s/ Nancy Quinlan
                                                 NANCY VORPE QUINLAN
                                                 515 North Flagler Drive, Suite 701
                                                 West Palm Beach, FL 33401
                                                 T: (561) 721-0552
                                                 F: (561) 329-9902
                                                 Bar No.: 593532
                                                 nquinlan@palmbeachdefense.com
                                                 Counsel for Anthony Ventrella

                                                 /s/ J. Stephen Salter
                                                 J. STEPHEN SALTER
                                                 8975 Pompano Way
                                                 Gulf Shores, Al 36542
Case 9:19-cr-80030-WPD Document 433 Entered on FLSD Docket 05/27/2021 Page 4 of 4



                                                                T: (205) 585-1776
                                                                umstakwit@aol.com
                                                                Counsel for James Boccuzzi

                                                                /s/ Robert L Shearin
                                                                ROBERT L. SHEARIN
                                                                1700 South Federal Highway, Suite 501
                                                                Boca Raton, FL 33432
                                                                T: (561) 706-7572
                                                                F: (561) 429-2987
                                                                R1shearin1@yahoo.com
                                                                Bar No.: 47759
                                                                Counsel for Ventech Labs, LLC



                  CERTIFICATE OF CONFERENCE (LOCAL RULE 88.9A)

         This motion is being filed as a joint motion with the assent of all parties.

                                   CERTIFICATE OF SERVICE

           I hereby certify that on May 27, 2021, a copy of the foregoing document was filed
  electronically with the Clerk of the Court by way of the CM/ECF system. Notice of this filing will be
  sent to all counsel of record by operation of CM/ECF system. Parties may access this filing through
  the CM/ECF system.


                                                                /s/ Robert Buonauro
                                                                ROBERT J. BUONUARO, B.C.S.
